    Last updated September 10, 2020 10:40:54 am GMT



                                 Unitrin Auto & Home Ins. Co. v. Karp
                                 United States District Court for the District of Maryland
                                   August 24, 2020, Decided; August 24, 2020, Filed
                                              Civil Case No. SAG-17-3341

Reporter
2020 U.S. Dist. LEXIS 153207 *


UNITRIN AUTO AND HOME INSURANCE COMPANY,                      Opinion
Plaintiff, v. ROBERT KARP, et al., Defendants.


                                                              MEMORANDUM OPINION
Prior History: Unitrin Auto & Home Ins. Co. v. Karp,          Plaintiff Unitrin Auto and Home Insurance Company
2018 U.S. Dist. LEXIS 165859 (D. Md., Sept. 26, 2018)         ("Unitrin") filed this declaratory judgment action against
                                                              Defendants Robert and Chaya Karp ("the Karps") and
                                                              PennyMac Loan Services ("PennyMac"), seeking
                                                              declaratory relief defining the scope of coverage of an
Core Terms                                                    insurance policy covering the Karps' home. ECF 1.
                                                              PennyMac, the mortgage holder for the Karps' property,
pollution, coverage, ambiguous, oil, Counterclaim,            filed a counterclaim against Unitrin, seeking
heating, contaminant, declaratory, default, prudent,          contradictory declaratory relief, in addition to monetary
manganese, monoxide, carbon, paint, non-moving,               damages for Unitrin's alleged breach of contract and
welding, genuine, environmental, unambiguous, irritant        failure to act in good faith. ECF 37. Unitrin and
                                                              PennyMac have now filed cross-motions for summary
                                                              judgment. ECF 59, 61. I have reviewed those motions,
                                                              along with the relevant oppositions and replies. ECF 62,
Counsel: [*1] For Unitrin Auto and Home Insurance             65. No hearing is necessary. See Loc. R. 105.6 (D. Md.
Company, Plaintiff: Jeffrey T Brown, LEAD ATTORNEY,           2018). For the reasons that follow, Unitrin's Motion for
DeCaro Doran Siciliano Gallagher and DeBlasis LLP,            Summary Judgment, [*2] ECF 59, will be denied,
Bowie, MD.                                                    although this Court will dismiss Count Three of the
                                                              Counterclaim, without prejudice, for lack of subject
                                                              matter jurisdiction, and PennyMac's Cross-Motion for
For PennyMac Loan Services, Defendant: James
                                                              Summary Judgment, ECF 61, will be granted in part and
Sumter Carter, Jr., John Albert Gibbons, Blank Rome
                                                              denied in part. Unitrin's Motion for Default Judgment as
LLP, Washington, DC.
                                                              to the Karps, ECF 60, will be denied. Finally, Unitrin's
                                                              Motion to Strike PennyMac's Reply, ECF 66, will also be
                                                              denied.

Judges: Stephanie A. Gallagher, United States District
Judge.
                                                              I. FACTUAL BACKGROUND

                                                              The Karps purchased "Kemper Preferred" policy number
                                                              RC 761778 from Unitrin ("the Policy") to insure their
Opinion by: Stephanie A. Gallagher                            residence at 3911 Glengyle Avenue, Baltimore,
                                                              Maryland. ECF 59-4. The Policy's effective dates were
                                                              July 6, 2016 through July 6, 2017. Id. The Policy insures
                                                              against direct loss to property, but also contains an

                                                   Christopher Martin
                                                                                                          Page 2 of 10
                                           2020 U.S. Dist. LEXIS 153207, *2

exclusion ("the absolute pollution exclusion") which           157:2-19. Because PennyMac, as mortgagor, also
provides:                                                      enjoyed certain rights under the Policy, both Robert
    [w]e do not insure loss. . . :                             Karp and PennyMac filed complaints, at separate times,
    2. Caused by:                                              with the Maryland Insurance Administration ("MIA"),
         e. Any of the following:                              alleging that Unitrin engaged in unfair claims practices
         ...                                                   by denying the claim.1 The MIA decided in favor of
         5) Discharge, dispersal, seepage, migration,          Unitrin as to the issues raised by Robert Karp. ECF 59-
         release or escape of pollutants unless the            13. Karp appealed the decision to the Office of
         discharge, dispersal, seepage, migration,             Administrative Hearings, which held a two-day
         release or escape is itself caused by a Peril         evidentiary hearing. ECF 59-14. After hearing the
         Insured Against under Coverage C of this              evidence, the Administrative Law Judge upheld [*5] the
         policy.                                               MIA's determination that Unitrin had not engaged in
                                                               unfair claim settlement practices by denying Karp's
ECF 59-4 at 20. The Policy defines "pollutants" to             claim. ECF 59-15. The Final Order issued on October
include "any solid, liquid, gaseous or [*3] thermal irritant   22, 2018, and it was not appealed. Id. On September
or contaminant, including smoke, vapor, soot, fumes,           10, 2018, PennyMac filed its own complaint with the
acids, alkalis, chemicals and waste." Id.                      MIA. ECF 59-18. On March 29, 2019, after PennyMac
                                                               had filed its Counterclaim against Unitrin in this Court,
On or about June 2, 2017, the Karps' son discovered a
                                                               the MIA also decided PennyMac's complaint in Unitrin's
hole in a copper feed line between the oil tank and the
                                                               favor. Id.
furnace. ECF 59-16 at 1. Home heating oil had leaked
from the hole onto the tile floor of their basement. ECF       In its Complaint in this case, Unitrin seeks a declaratory
59-13 at 2. The Karps filed a claim under their Unitrin        judgment declaring that it owes no coverage to the
policy, which was originally processed by the "fast            Karps or to PennyMac under the Policy, as a result of
response unit" in Unitrin's Charlotte Claims Center. ECF       the absolute pollution exclusion. ECF 1. PennyMac filed
59-6 at 69:12-70:15; 132:16-133:11. After receiving the        a Counterclaim, in which it seeks a declaratory
Karps' claim, Unitrin began remediating the damage to          judgment that it is entitled to joint coverage with the
their basement. ECF 59-7 at 518:1-519:10.                      Karps; that the damage from the incident is covered by
                                                               the Policy; that Unitrin is estopped from terminating
In September of 2017, approximately three months after
                                                               coverage; and that the Policy requires Unitrin to provide
the     incident,    Unitrin   assigned    senior    claim
                                                               coverage to PennyMac, even if coverage is unavailable
representative Allen Stack to review and manage the
                                                               to the Karps. ECF 37. PennyMac also asserts claims for
claim process. ECF 59-16 at 1. Stack reviewed the
                                                               monetary damages for breach of contract, and for failure
Karps' Policy, and informed Robert Karp and the public
                                                               to act in good faith. Id.
adjuster retained by the Karps, Adam Levitt, that he
believed the pollution exclusion excluded coverage for
the loss. ECF 59-7 at 516:17-21; ECF 59-8 at 192:5-16.
                                                               II. LEGAL STANDARD FOR SUMMARY JUDGMENT
On November 9, 2017, Unitrin issued a formal coverage
denial letter to the Karps, which explained that although
                                                               Under Rule 56(a) of the Federal Rules of Civil
coverage would be denied, [*4] Unitrin would complete
                                                               Procedure, summary judgment is appropriate only [*6]
payment of any clean-up and remediation expenses it
                                                               "if the movant shows that there is no genuine dispute as
had agreed to pay before issuing the coverage denial
                                                               to any material fact and the movant is entitled to
letter. ECF 59-9. Levitt confirmed, at his deposition, that
                                                               judgment as a matter of law." The moving party bears
Unitrin paid all of the expenses it had agreed to pay for
                                                               the burden of showing that there is no genuine dispute
remediation. ECF 59-8 at 190:9-191:2; 215:12-15;
                                                               of material facts. See Casey v. Geek Squad®
216:16-217:8. In total, Unitrin paid $86,988.93 for the
                                                               Subsidiary Best Buy Stores, L.P., 823 F. Supp. 2d 334,
Karps' loss, including $57,198.71 to remediate the
                                                               348 (D. Md. 2011) (citing Pulliam Inv. Co. v. Cameo
damage to the residence. ECF 61-11.
                                                               Props., 810 F.2d 1282, 1286 (4th Cir. 1987)). If the
The Karps'      health was adversely affected by the
discharge of    home heating oil, such that they vacated       1 PennyMac    is expressly named as the mortgagee in the
the dwelling   and eventually stopped making mortgage          Policy (ECF 59-4 at 4), and the Policy includes a "mortgage
payments to    their mortgagor, PennyMac. ECF 61-12 at         clause" affording the mortgagee certain rights to recover
                                                               losses incurred. ECF 59-4 at 26.

                                                   Christopher Martin
                                                                                                              Page 3 of 10
                                             2020 U.S. Dist. LEXIS 153207, *6

moving party establishes that there is no evidence to             Summary Judgment, and instead constituted an
support the non-moving party's case, the burden then              impermissible surreply to Unitrin's Motion for Summary
shifts to the non-moving party to proffer specific facts to       Judgment. ECF 66. Regardless of the merits of that
show a genuine issue exists for trial. Id. The non-moving         position, this Court has repeatedly expressed the view
party must provide enough admissible evidence to                  that a Motion to Strike is not an appropriate procedural
"carry the burden of proof in [its] claim at trial." Id. at 349   vehicle to use in this context. See, e.g., Dowdy v.
(quoting Mitchell v. Data Gen. Corp., 12 F.3d 1310,               Santander Consumer U.S.A., Inc., Civil No. SAG-19-
1315-16 (4th Cir. 1993)). The mere existence of a                 01386, 2019 U.S. Dist. LEXIS 183905, 2019 WL
scintilla of evidence in support of the non-moving party's        5455554, at *5 (D. Md. Oct. 14, 2019) (citing Maxtena,
position will be insufficient; there must be evidence on          Inc. v. Marks, Civil No. DKC-11-0945, 2012 U.S. Dist.
which the jury could reasonably find in its favor. Id. at         LEXIS 3931, 2012 WL 113386 (D. Md. Jan. 12, 2012)
348 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.             for the proposition that [*8] the "Federal Rules of Civil
242, 251, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)).              Procedure only permit a motion to strike matters
Moreover, a genuine issue of material fact cannot rest            contained in pleadings, not those contained in other
on "mere speculation, or building one inference upon              motions, briefs, or attachments."). Unitrin's Motion to
another." Id. at 349 (quoting Miskin v. Baxter Healthcare         Strike will therefore be denied. The Court notes,
Corp., 107 F. Supp. 2d 669, 671 (D. Md. 1999)).                   however, that no material that could be construed as a
                                                                  "surreply" proved dispositive with respect to the merits
Additionally, summary judgment shall be warranted if              of the parties' positions.
the non-moving party fails to provide evidence that
establishes an essential element of the case. Id. at 352.
The non-moving party "must produce competent                      B. Declaratory Judgment Counts
evidence on each element of [its] claim." Id. at 348-49
(quoting Miskin, 107 F. Supp. 2d at 671). If the non-             Turning to the substantive issues, both parties to this
moving party [*7] fails to do so, "there can be no                insurance coverage dispute suggest that the other side
genuine issue as to any material fact," because the               is taking an unreasonable view of what they consider to
failure to prove an essential element of the case                 be clearly binding precedent, instead of recognizing
"necessarily renders all other facts immaterial." Id. at          what are in fact thorny legal issues presented by this
352 (quoting Celotex Corp. v. Catrett, 477 U.S. 317,              case. Cases throughout the country interpreting the
322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986);                 absolute pollution exclusion, in various contexts, are
Coleman v. United States, 369 F. App'x 459, 461 (4th              both legion and inconsistent. Even focusing one's
Cir. 2010) (unpublished)). In ruling on a motion for              review on Maryland case law does not result in a
summary judgment, a court must view all of the facts,             completely self-evident answer to the legal questions
including reasonable inferences to be drawn from them,            stemming from the incident in the Karps' home.
"in the light most favorable to the party opposing the
motion." Matsushita Elec. Indus. Co. v. Zenith Radio              The parties do, however, generally agree as to the
Corp., 475 U.S. 574, 587-88, 106 S. Ct. 1348, 89 L. Ed.           principles governing this Court's interpretation of the
2d 538 (1986) (quoting United States v. Diebold, Inc.,            Policy. In assessing whether an exclusion in an
369 U.S. 654, 655, 82 S. Ct. 993, 8 L. Ed. 2d 176                 insurance contract is applicable, the insurer bears the
(1962)).                                                          burden [*9] of establishing that the exclusion applies.
                                                                  White Pine Ins. Co. v. Taylor, 233 Md. App. 479, 165
                                                                  A.3d 624, 634 (2017). Maryland law treats insurance
III. ANALYSIS                                                     policies the same as any other contract, and does not
                                                                  require that the policies "be construed most strongly
                                                                  against the insurer." Catalina Enters., Inc. Pension Tr. v.
                                                                  Hartford Fire Ins. Co., 67 F.3d 63, 65 (4th Cir. 1995)
A. Motion to Strike PennyMac's Reply                              (citing Collier v. MD—Individual Practice Ass'n, 327 Md.
                                                                  1, 5, 607 A.2d 537 (1992)). Instead, Maryland courts
The Court will address Unitrin's Motion to Strike first, to       must construe the policy as a whole in order to ascertain
establish the scope of the materials to be considered in          the parties' intent. Cheney v. Bell Nat'l Life Ins. Co., 315
addressing the substantive motions. Unitrin argues that           Md. 761, 766-67, 556 A.2d 1135 (1989). "[W]here a
PennyMac's Reply exceeded the scope of Unitrin's                  contract is plain and unambiguous, there is no room for
Opposition to PennyMac's (belatedly filed) Motion for             construction." Bd. of Trs. v. Sherman, 280 Md. 373, 380,

                                                      Christopher Martin
                                                                                                          Page 4 of 10
                                          2020 U.S. Dist. LEXIS 153207, *9

373 A.2d 626 (1977).                                          from the central heating system in their building. [*11]
                                                              Id. at 47. Bernhardt tendered the tenants' claims to his
When looking at the policy's text, courts must "accord        comprehensive business liability insurer, Hartford. Id. at
words their ordinary and accepted meanings," or that          48. Hartford denied coverage, citing the absolute
meaning which "a reasonable person would attach to            pollution exclusion in Bernhardt's policy. Id.
the term," Pac. Indem. Co. v. Interstate Fire & Cas. Co.,
302 Md. 383, 388, 488 A.2d 486 (1985), absent                 Bernhardt did "not deny that carbon monoxide is a
evidence that the parties intended to employ the term in      pollutant within the literal language of the policy
question "in a special or technical sense," Cheney, 315       exclusion." Id. at 50. Instead, in relevant part, he argued
Md. at 766. The parties' intent can also be derived from      that policy's language was ambiguous, because the
"the character of the contract, its object and purposes,      parties had intended to apply the exclusion "only to
and the factual circumstances of the parties at the time      persistent industrial pollution of the environment, and
of execution." Catalina, 67 F.3d at 65 (citing Collier, 327   not to an accident of the kind generally covered by a
Md. at 5). Courts may determine questions of                  comprehensive business liability policy." Id. After a
interpretation of a policy provision as a matter of law, so   lengthy review of the history of the absolute pollution
long as (1) the provision's text is unambiguous, or (2) if    exclusion, the Court of Special Appeals determined,
the text is ambiguous, "if there is no factual dispute in     "Whether the absolute pollution exclusion is viewed as
the evidence." Pac. Indem., 302 Md. at 389. Where the         clear and unambiguous will, of necessity, depend upon
text of a policy is ambiguous, the Court may consult          the facts of each case to which it is applied." Id. at 50-
extrinsic evidence. Clendenin Bros. v. U.S. Fire Ins. Co.,    52. The Court disagreed "with the landlord's contention
390 Md. 449, 459, 889 A.2d 387 (2006) [*10] .                 that the absolute pollution exclusion is ambiguous when
Ambiguity exists where a term in a policy, "when read by      applied to the facts of this case." Id. at 53-54. It instead
a reasonably prudent person," is "susceptible of more         relied on the fact that, "The carbon monoxide gas in this
than one meaning." United Servs. Auto Ass'n v. Riley,         case was a 'gaseous . . . irritant or contaminant' and
393 Md. 55, 80, 899 A.2d 819 (2006).                          constituted 'fumes' and 'chemicals' within the clear [*12]
                                                              language of the definition of 'pollutant.'" Id. at 55. The
If, after considering extrinsic evidence, an ambiguity        Court also declined Bernhardt's invitation to limit the
remains and there is no material evidentiary factual          absolute pollution exclusion to "industrial" or "industry-
dispute, the ambiguity is construed against the party         related" activities, because the exclusion does not
who drafted the policy, which is generally the insurer.       contain those words, and because the absolute pollution
See, e.g., Beale v. American Nat'l Lawyers Ins.               exclusion is included as an endorsement in policies for
Reciprocal (Risk Retention Group), 379 Md. 643, 660,          non-industrial businesses and even for homeowners. Id.
843 A.2d 78 (2004); see also Haynes v. Am. Cas. Co.,          at 55-56. While ruling in favor of the insurer in the
228 Md. 394, 400, 179 A.2d 900 (1962) ("[W]here an            Bernhardt case, the Court expressly warned that, "The
insurance company, in attempting to limit coverage,           insurance industry has constructed an 'absolute'
employs ambiguous language, the ambiguity will be             exclusion so broad in its application that it sweeps away
resolved against [the insurer] as the one who drafted the     coverage well beyond that which might be required to
instrument, as is true in the construction of contracts       meet the industry's legitimate aims. It has done so,
generally.").                                                 however, at least in the context of this case, in contract
                                                              language that is clear and unambiguous." Id. at 57.
With these principles in mind, the Court begins by
considering the issue at the heart of the parties' dispute:   Shortly after Bernhardt, the Court of Appeals of
Maryland's interpretation of the absolute pollution           Maryland addressed the absolute pollution exclusion in
exclusion, and how it would apply in the context of home      Sullins v. Allstate Ins. Co., 340 Md. 503, 667 A.2d 617
heating oil. A review of the most relevant Maryland           (1995). The Sullinses were landlords who were sued by
cases is instructive.                                         their tenant, who alleged that the tenant's child had
                                                              ingested lead paint at the Sullinses' residential property.
Unitrin relies on Bernhardt v. Hartford Fire Ins. Co., 102
                                                              Id. at 507. The Sullinses sought defense and
Md. App. 45, 648 A.2d 1047 (1994), which was decided
                                                              indemnification from Allstate, who had issued their
by the Court of Special Appeals of Maryland. Bernhardt
                                                              homeowner's policy, including an endorsement
addressed a situation in which tenants sued their
                                                              providing [*13] liability coverage for their rental
landlord, Norman Bernhardt, for damages they suffered
                                                              properties. Id. Allstate denied coverage, citing the
resulting from the escape of carbon monoxide fumes
                                                              absolute pollution exclusion. Id. at 507-08.

                                                  Christopher Martin
                                                                                                             Page 5 of 10
                                            2020 U.S. Dist. LEXIS 153207, *13

The Court of Appeals considered first whether, in the            poisoning experienced by guests at a hotel
context presented in Sullins, the absolute pollution             establishment. Id. at 999. The insurer denied coverage
exclusion was ambiguous. Id. at 509-10. It reasoned              to the hotel, citing, in part, the absolute pollution
that:                                                            exclusion. Id. at 1000. The hotel owners argued that "a
      The terms in the exclusion, 'contaminants' and             Maryland court would limit the applicability of any
      'pollutants,' are susceptible of two interpretations by    pollution exclusion to instances of environmental
      a reasonably prudent layperson. By one                     pollution," in light of the language in Sullins. Id. at 1001.
      interpretation, these terms encompass lead paint;          The district court had agreed, and had relied on Sullins
      by another interpretation, they apply only to cases        to rule in favor of the hotel owners, reasoning that
      of environmental pollution or contamination, and not       Sullins "led to [*15] the inescapable conclusion that the
      to products such as lead paint. Since no extrinsic         [Court of Appeals of Maryland] 'would reverse Bernhardt
      evidence appears in the record at this time to clarify     if that decision were to reach it for review.'" Id. at 1003.
      the intentions of the parties in using these terms,
      the policy must be construed against Allstate as the       The Fourth Circuit disagreed, and found that the district
      drafter of the policy.                                     court should have applied the holding of the
                                                                 intermediate state court in Bernhardt. The Fourth Circuit
Id. The Court noted other courts' inconsistent findings          noted that not only did Sullins decline to overrule
regarding     whether       lead   paint    constitutes    a     Bernhardt, but it had actually cited Bernhardt multiple
"contaminant"       or    "pollutant,"    including     court    times while recounting the history of the absolute
determinations that "products, despite their toxic nature,       pollution exclusion. Id. at 1004. Ultimately, the Fourth
are not 'pollutants' or 'contaminants' when used                 Circuit found that Sullins had appropriately distinguished
intentionally and legally."2 Id. at 512. After a lengthy         Bernhardt, because while the terms "contaminants" and
recitation, similar to that in Bernhardt, of the history and     "pollutants" were ambiguous in the context of lead paint
evolution of the absolute pollution exclusion, [*14] the         chips, "carbon monoxide was clearly a 'gaseous . . .
Court explained:                                                 irritant or contaminant' and constituted 'fumes' and
                                                                 'chemicals' within the clear language of the definition of
    It appears from the foregoing discussion that the            pollutant." Id. at 1005. In other words, "notwithstanding
    insurance industry intended the pollution exclusion          its ultimate holding, nothing in Sullins would suggest
    to apply only to environmental pollution. That               disapproval of or disinclination to follow the intermediate
    supports our conclusion that a reasonably prudent            court's decision in Bernhardt in a case, like the present
    layperson may interpret the terms "pollution" and            one, with unambiguous policy language." Id. The Fourth
    "contamination," in the circumstances of the case            Circuit emphasized that Maryland's high court had not
    now before us, as not encompassing lead paint, a             concluded in Sullins that the [*16] absolute pollution
    product used legally and intentionally. Since the            exclusion was limited to "injuries resulting from
    terms 'pollution' and 'contamination' suggest more           environmental pollution," but instead had rested its
    than one meaning to a reasonably prudent                     holding "upon the ambiguity in the exclusion language
    layperson, they are ambiguous and must be                    before it and its resolution of that ambiguity against the
    construed against Allstate, the drafter of the policy.       insurer." Id. In the end, the Court ruled:

Id. at 515-16.                                                       For these reasons, we believe Sullins does not
                                                                     provide persuasive data that the Maryland Court of
In 1998, the United States Court of Appeals for the                  Appeals would refuse to follow Bernhardt. Since
Fourth Circuit considered and reconciled Bernhardt and               Neil offers no other persuasive data that Bernhardt
Sullins, in Assicurazioni Generali, S.p.A. v. Neil, 160              does not accurately state Maryland law, we must
F.3d 997 (1998). Neil arose out of carbon monoxide                   follow it and hold that the pollution exclusion bars
                                                                     coverage for the injuries allegedly caused by
                                                                     carbon monoxide poisoning.
2 The  Sullins Court held "that conflicting opinions of policy
language is not determinative of, but is a factor to be          Id. at 1006.
considered in determining the existence of ambiguity. . . [I]f
other judges have held alternative interpretations of the same   The last significant entry in the series of relevant cases
language to be reasonable, that certainly lends some             interpreting Maryland law is Clendenin Bros., Inc. v.
credence to the proposition that the language is ambiguous       United States Fire Ins. Co., 390 Md. 449, 889 A.2d 387
and must be resolved against the drafter." Id. at 518.

                                                     Christopher Martin
                                                                                                             Page 6 of 10
                                          2020 U.S. Dist. LEXIS 153207, *16

(2006). Clendenin's employees sued their employer,             welding fumes."3 Id. at 467.
alleging that "proper use of the Insured's welding
products produced harmful localized fumes containing           A comparison of the absolute pollution exclusion
manganese which caused bodily harm and neurological            clauses in the four cases reviewed above reveals no
damage." Id. at 452-53. Clendenin's insurer, U.S. Fire,        meaningful distinctions in terms of wording. The
argued that the absolute pollution exclusion applied to        analysis conducted by the Maryland courts, instead, is a
the welding-related claims. Id. The Court of Appeals           case-by-case analysis that turns on whether the
noted that the issue of the exclusion's application to         substance at issue is exclusively viewed as a pollutant,
"localized, workplace manganese welding fumes" was             placing it squarely within the exclusion's definitions, or
an issue [*17] of first impression, id. at 454, but            whether the substance instead [*19] serves some
reviewed the relevant holdings in Bernhardt and Sullins,       useful purpose as a non-pollutant, rendering its status
id. at 454-57. Echoing its rationale in Sullins, the Court     ambiguous. The home heating oil at issue in this case,
reasoned:                                                      which was intentionally introduced into the Karps'
     Guided by our principles of insurance contract            residence to serve a useful purpose, is more akin to the
     interpretation, we conclude that the language of the      manganese in Clendenin Bros. and the lead paint chips
     pollution exclusion in the present case is                in Sullins than it is to the carbon monoxide in Bernhardt
     ambiguous in the context of manganese welding             and Neil. A reasonably prudent person could contend
     fumes. A reasonably prudent person could construe         that home heating oil, which causes known deleterious
     the pollution exclusion clause in the present case        effects to the occupants of the home when it is spilled, is
     as both including and not including manganese             a pollutant or contaminant, but a reasonably prudent
     welding fumes.                                            person could also argue that this same oil, which is
                                                               brought into the home for productive use in the furnace,
Id. at 461. The Court found ambiguity because                  is not a pollutant intended to be covered by the
reasonably prudent persons (including, in a prior case,        exclusion. This useful application, which does not exist
the United States Court of Appeals for the Fourth              for the carbon monoxide in the cases so heavily relied
Circuit) could conclude that "the contractually defined        upon by Unitrin, creates the critical ambiguity here.
term 'pollutant' encompasses manganese welding
fumes," which are indisputably capable of harming              Tellingly, other courts interpreting the absolute pollution
human health. Id. at 461. Nevertheless, the Court of           exclusion as it pertains to home heating oil have
Appeals      noted     that  "manganese,       in    certain   reached varied results. Compare Eastern Cas. Inc. Co.
concentration forms, has positive applications and long        v. Home Store, Inc., 19 Mass. L. Rptr. 363 (Sup. Ct.
has been used in the normal course of business by              Mass. 2005) (finding that the absolute pollution
welders," such that "a reasonably prudent person might         exclusion did not relieve the insure of its obligations to
not consider manganese generally to be an irritant or          cover damages from a leak in the oil-fired heating
contaminant." Id. at 462. The Court emphasized that, in        system because an objectively [*20] reasonable
Sullins, it had "considered and rejected" the "potentially     insured would expect the damage to be covered) with
limitless view" that any substance [*18] with the              Barg v. Encompass Home & Auto Ins. Co., Civil No. 16-
potential to irritate or damage some person or property        6049, 2018 U.S. Dist. LEXIS 8951, 2018 WL 487830, at
could constitute a pollutant subject to the exclusion. Id.     *5 (E.D. Pa. 2018) (finding that the absolute pollution
at 464. Significantly, the Court went on to state, "[G]iven    exclusion applied to a home heating oil leak where "the
our assessment in Sullins of the historical development        record contains extensive evidence that heating oil is a
of the pollution exclusion clause, in conjunction with the     contaminant"). Such conflicting judicial interpretations,
conclusions reached by foreign courts reviewing similar        while not dispositive, further support the existence of
policy language as is presently before us, we conclude
that the policy exclusion does not apply beyond
traditional environmental pollution situations." Id. at 466.
                                                               3 After Clendenin Bros., the Court of Appeals of Maryland
In conclusion, the Court stated, "Accordingly,
                                                               issued one additional case touching on the absolute pollution
considering the policy as a whole, as well as the facts
                                                               exclusion, in Brownlee v. Liberty Mutual Fire Ins. Co., 456 Md.
and circumstances surrounding its execution, we
                                                               579, 175 A.3d 697 (2017). Because the Brownlee opinion
conclude that the language of the present total pollution
                                                               decided the limited question of whether a Georgia court's
exclusion is ambiguous in the context of manganese             interpretation of the absolute pollution exclusion violated
                                                               Maryland public policy, it does not directly bear upon the
                                                               contractual interpretation issues relevant here.

                                                   Christopher Martin
                                                                                                                         Page 7 of 10
                                                 2020 U.S. Dist. LEXIS 153207, *20

ambiguity. See Sullins, 340 Md. at 518.                                 Policy must be construed against its drafter, Unitrin.5 As
                                                                        a result of this Court's determination that the absolute
Unitrin argues that heating oil's status as a pollutant is              pollution exclusion is ambiguous in this context, Unitrin
not ambiguous because, when it spilled "it was not                      cannot invoke the exclusion to deny coverage under the
being used in the ordinary and expected course of                       policy. PennyMac's arguments about estoppel, and
business," and thus no reasonably prudent person could                  about its own coverage under the policy being broader
conclude the oil was not a pollutant. ECF 62 at 13. The                 than that afforded to the Karps, need not be addressed,
heating oil, however, was being used how an ordinary                    and Unitrin's Motion for Summary Judgment as to its
household would—brought in to supply the house with                     Complaint seeking a declaratory judgment will be
heat—when it spilled. The spill was certainly not an                    denied.
intended result of the introduction of heating oil into the
house, but neither was the inhalation of toxic fumes as                 The Court does need to address Unitrin's contention
part of the welding process in Clendenin nor the                        that PennyMac is barred by collateral estoppel from
ingestion of lead paint in Sullins. Those cases teach that              asserting its own affirmative claims against Unitrin. The
the ambiguity analysis is not cabined solely to whether                 MIA's disposition of PennyMac's complaint is not
the form in which the substance caused the harm is                      binding on this Court, and by law becomes a legal nullity
useful, but rather requires a broader view of the                       upon the filing of a court action. See Fakhoury v. Great
substance's "positive applications." The fact [*21] that a              N. Ins. Co., No. CIV. WDQ-12-0268, 2012 U.S. Dist.
reasonably prudent person could conclude that heating                   LEXIS 60382, 2012 WL 1554487, at *3 (D. Md. Apr. 30,
oil in its un-spilled form has a useful application in the              2012) (noting that the MIA's decision is a nullity once an
Karps' furnace is enough to give rise to ambiguity here.4               insured has filed a civil action under § 3-1701 of the
                                                                        Courts & Judicial Proceedings Article); Thompson v.
Unitrin attempts to distinguish Clendenin Bros. by                      State Farm Mut. Auto. Ins. Co., 196 Md. App. 235, 251,
pointing out that it involved a general commercial                      9 A.3d 112 (2010) (finding that the MIA record is not
insurance policy as opposed to the homeowner's                          before the court and the MIA decision appears to be a
insurance policy at issue here, ECF 62 at 12, but that                  nullity once the insured files a civil action). Thus, [*23]
difference is not a substantive one insofar as this case                collateral estoppel does not bar PennyMac's claims.
is concerned. The terms of the Policy here and the one                  PennyMac's motion for summary judgment as to Count
in Clendenin Bros. are very similar. See ECF 59-4 at 20;
Clendenin Bros., 390 Md. at 453 (using similar language
regarding "discharge, dispersal, seepage, migration,                    5 Alternatively, while not exceedingly clear, it also appears that
release or escape of pollutants," as well as the exact                  the Court of Appeals, in Clendenin Bros., expressed some
same definition of pollutant). Indeed, Clendenin Bros.                  intent to limit application of the absolute pollution exclusion to
itself relied heavily on Sullins, which involved a                      "traditional environmental pollution situations." See 390 Md. at
homeowners insurance policy, to inform its commercial                   466 ("[W]e conclude that the policy exclusion does not apply
insurance policy analysis, Clendenin Bros., 390 Md. at                  beyond traditional environmental pollution situations."). While
463-67, demonstrating that where such similar                           the Court did not offer a precise definition of that term, and
                                                                        appears to ultimately have based its holding on the ambiguity
exclusionary language is at issue, courts need not erect
                                                                        in the Clendenin Bros. policy, the Court of Appeals is
a formalistic wall between the types of insurance
                                                                        disinclined to construe the total pollution exclusion broadly in
policies used in their interpretive efforts.
                                                                        situations like that presented in this case. See id. at 468 (citing
                                                                        approvingly the Sixth Circuit's holding in Meridian Mut. Ins. Co.
In light of the ambiguity described above, and the lack of
                                                                        v. Kellman, 197 F.3d 1178 (6th Cir. 1999), which concluded
extrinsic evidence suggesting the parties' intent with
                                                                        "the total pollution exclusion clause at bar does not shield the
respect to coverage of [*22] home heating oil, the                      insurer from liability for injuries caused by toxic substances
                                                                        that are still confined within the general area of their intended
                                                                        use."). Unitrin's suggestion that the apparent seepage of the
                                                                        Karps' home heating oil into the soil below the basement
4 Unitrin'semphasis that home heating oil in all of its forms is        converts this incident into "traditional environmental pollution,"
an irritant and thus satisfies the literal wording of the policy,       ECF 62-1 at 15-16, is unpersuasive. The soil issue here
ECF 59 at 15, similarly falls short. The fact that it is an irritant,   clearly emanated from a leak within the Karps' residence,
even one that caused the Karps to move out, does not                    remained confined to the "general area of intended use" even
preclude the substance from having a useful purpose and thus            if there is evidence of limited seepage into the immediate soil,
does not alter the ambiguity analysis. See Clendenin Bros.,             and is not traditional environmental pollution affecting the
390 Md. at 464.                                                         property from an external source.

                                                           Christopher Martin
                                                                                                             Page 8 of 10
                                            2020 U.S. Dist. LEXIS 153207, *23

One of its Counterclaim will be granted, to the extent it            insurer's    diligence and     thoroughness    in
seeks a declaratory judgment that the pollution                      investigating the facts specifically pertinent to
exclusion does not exclude coverage for the incident.                coverage.

                                                                 All Class Constr., LLC v. Mutual Ben. Ins. Co., 3 F.
C. Count Two of Counterclaim: Breach of Contract                 Supp. 3d 409, 416 (D. Md. 2014) (quoting Cecilia
                                                                 Schwaber Trust Two v. Hartford Accident & Indem., Co.,
Unitrin seeks summary judgment in its favor as to Count          636 F. Supp. 2d 481, 486-87 (D. Md. 2009)). Denial of
Two of the Counterclaim. ECF 59-3 at 1 (seeking                  policy benefits does not constitute a "lack of good faith,"
summary judgment "as to all claims" in the                       because the insured is entitled only to pursue contract
Counterclaim). While the memorandum in support of                remedies. Bierman Family Farm, LLC v. United Farm
Unitrin's motion for summary judgment does not                   Family Inc. Co., 265 F. Supp. 3d 633, 637-38 (D. Md.
address Count Two expressly, presumably Unitrin                  2017).
contends that it could not have breached its contract
with PennyMac, because it did not owe coverage in light          Unitrin raises, for the first time in this Motion, a lack of
of the exclusion. As discussed above, Unitrin's position         subject matter jurisdiction, alleging that PennyMac [*25]
lacks merit, and its motion for summary judgment as to           did not have the requisite final order from its
Count Two of the Counterclaim will be denied.                    administrative proceeding before the MIA in advance of
                                                                 filing its Counterclaim in this Court. ECF 59-3 at 7-10.
PennyMac also moves for partial summary judgment as              As Judge Theodore D. Chuang recently reasoned:
to its claims in Count Two.6 On the present record, that
motion will be denied. Despite this Court's conclusion               [T]he Maryland General Assembly has signaled that
that coverage is available to PennyMac under the                     exhaustion of the MIA administrative process is a
Policy, the record does not clearly establish that                   jurisdictional prerequisite to a claim under Section
PennyMac has expressly sought coverage for any                       3-1701. Section 3-1701 states that absent certain
monies it has expended, [*24] that have not been                     circumstances not present here, "a party may not
covered by Unitrin to date.                                          file an action under this subtitle before the dates of
                                                                     a final decision under § 27-1001 of the Insurance
                                                                     Article," the provision describing an administrative
D. Count Three: Good Faith                                           claim before the MIA. Cts. & Jud. Proc. § 3-
                                                                     1701(c)(1). Crucially, this provision falls within Title
Both parties seek summary judgment as to the claim                   3 of the Courts and Judicial Proceedings Article of
PennyMac asserts in Count Three: that Unitrin failed to              the Maryland Code, which is entitled "Courts of
act in good faith in deciding the coverage issues, as it is          General Jurisdiction—Jurisdiction/Special Causes
required to do by Md. Code. Ann., Inc. § 27-1001(a) and              of Action." Thus, the Maryland legislature has
Md. Code Ann, Cts. and Jud. Proc. § 3-1701. The                      expressed its intent that this exhaustion
Maryland statute requires an insurer to make "an                     requirement constitute not merely an element of a
informed judgment based on honesty and diligence                     claim, but a jurisdictional prerequisite to the
supported by evidence the insurer knew or should have                presentation of such a claim in a Maryland court.
known at the time the insurer made a decision on the                 Accordingly, an allegation that a plaintiff has failed
claim." Md. Code Ann., Cts. and Jud. Proc. 3-                        to exhaust administrative remedies before bringing
1704(a)(4). An insurer's good faith is judged by the                 a Section 3-1701 claim is properly considered as a
totality of the circumstances, including:                            challenge [*26] to the Court's subject matter
     efforts or measures taken by the insurer to resolve             jurisdiction. See Class Produce Grp., LLC v.
     the coverage dispute promptly or in such a way as               Harleysville Worcester Ins. Co., No. ELH-16-3431,
     to limit any potential prejudice to the insured; the            2017 U.S. Dist. LEXIS 83669, 2017 WL 2377105,
     substance of the coverage dispute or the weight of              at *6 (D. Md. May 31, 2017) (stating that a motion
     legal authority on the coverage issue; [and] the                to dismiss a claim under Section 3-1701 for failure
                                                                     to exhaust administrative remedies is a challenge to
                                                                     the court's subject matter jurisdiction) (quoting
6 LikeUnitrin, this Court did not read PennyMac's motion to          Carlyle v. Travelers Home & Marine Ins. Co., No.
include a claim for partial summary judgment as to Count Two.
                                                                     WDQ-13-2964, 2014 U.S. Dist. LEXIS 78890, 2014
However, in its Reply, PennyMac asserts that it did intend its
                                                                     WL 2573381, at *3 (D. Md. June 5, 2014)).
motion to encompass Count Two. ECF 65-1 at 2 n.1.

                                                     Christopher Martin
                                                                                                              Page 9 of 10
                                            2020 U.S. Dist. LEXIS 153207, *26

Jackson v. Standard Fire Ins. Co., Civil No. TDC-17-             assert a § 3-1701 claim, if it believes it to be viable.
1612, 2018 U.S. Dist. LEXIS 4220, 2018 WL 348148, at
*3 (Jan. 9, 2018).
                                                                 E. Motion for Default Judgment
The timeline in this case is as follows: Unitrin filed its
declaratory judgment action in this Court on November            Finally, Unitrin seeks default judgment against the
9, 2017. ECF 1. PennyMac filed its administrative claim          Karps, who did not appear in court or defend this action.
with the MIA on September 10, 2018, and filed its                Despite a strong preference that cases be decided on
Counterclaim shortly thereafter, on October 24, 2018.            the merits, "default judgment is available when the
ECF 37. While this case was pending, on March 29,                adversary process has been halted because of an
2019, the MIA issued its opinion on the administrative           essentially unresponsive party." Disney Enters., Inc. v.
claim, which would constitute its final order under the          Delane, 446 F. Supp. 2d 402, 405 (D. Md. 2006)
statute. ECF 59-18. Although something of a                      (citation and quotation marks omitted).
technicality, it is undisputed that PennyMac, at the time
of the Counterclaim's filing, lacked the final order             In considering a motion for default judgment, the Court
required to provide subject matter jurisdiction for its          generally "takes as true the well-pleaded factual
Counterclaim.                                                    allegations in the complaint, other than those pertaining
                                                                 to damages." Choice Hotels Int'l, Inc. v. Vishal, Inc., No.
In order to remedy the procedural defect without                 PWG-13-2078, 2014 U.S. Dist. LEXIS 160347, 2014 WL
prejudicing either party, rather than granting summary           6391092, at *2 (D. Md. Nov. 14, 2014) (Connelly, J.)
judgment as urged by Unitrin, [*27] this Court will              (citing Ryan v. Homecomings Fin. Network, 253 F.3d
dismiss Count Three of the Counterclaim sua sponte,              778. 780 (4th Cir. 2001)). In cases involving multiple
without prejudice. However, although it is not the basis         defendants, Rule 54(b) "authorizes entry of a final [*29]
for this Court's ruling, it is worth noting that PennyMac        judgment as to one of multiple defendants in a civil
would have an uphill battle establishing Unitrin's failure       action following an express finding that there is 'no just
to act in good faith, in light of the close legal questions      reason for delay.'" Choice Hotels Intl., Inc. v. Mander,
discussed above. Its contention that Unitrin "ignored            Civil No. GJH-14-3159, 2015 U.S. Dist. LEXIS 53551,
legal authority" or "decided to terminate coverage               2015 WL 1880277 (Apr. 22, 2015) (citing Fed. R. Civ. P.
without consideration for Clendenin Brothers" is                 54(b)). However, entry of a default judgment should not
unpersuasive, in light of the somewhat balanced legal            produce "logically inconsistent judgments resulting from
authority described above and other courts'                      an answering defendant's success on the merits and
determinations that home heating oil constitutes a               another defendant's suffering of a default judgment."
pollutant. An insurer must be permitted to litigate close,       Jefferson v. Briner, Inc., 461 F. Supp. 2d 430, 434 (E.D.
debatable coverage issues without incurring a finding            Va. 2006).
that it did not act in good faith, if a court ultimately rules
for the insured. Moreover, there do not appear to be any         Given that this Court has ruled, on the merits, that
factual issues, relating to whether home heating oil is a        Unitrin's declaratory judgment action lacks merit, it
pollutant that Unitrin either ignored or failed to               cannot enter default judgment against the Karps on
investigate.                                                     Unitrin's declaratory judgment claim without producing
                                                                 inherently inconsistent judgments. Accordingly, Unitrin's
In addition, PennyMac's repeated contention that Unitrin         motion for default judgment will be denied.
did not properly remediate the oil in the Karps'
basement is a red herring with respect to the coverage
decision. Whether or not the cleaning and remediation            IV. CONCLUSION
efforts were deficient, PennyMac [*28] has adduced no
evidence linking such deficiencies to Unitrin's legal            For the reasons set forth above, Unitrin's Motion for
position or its subsequent denial of coverage. This case,        Summary Judgment, ECF 59, will be denied as to all
then, bears all the hallmarks of a traditional contractual       counts, and PennyMac's Motion for Partial Summary
coverage dispute, and not an instance of bad faith. That         Judgment, ECF 61, will be granted in part as to Count
said, because PennyMac subsequently obtained a final             One, and otherwise denied. Specifically, PennyMac is
order from the MIA, Count Three of its Counterclaim will         entitled to a declaration that the absolute pollution
be dismissed without prejudice to PennyMac filing a              exclusion does not bar coverage for the losses arising
motion seeking leave to amend its Counterclaim to re-            from the home heating oil leakage in the Karps'


                                                     Christopher Martin
                                                                             Page 10 of 10
                                         2020 U.S. Dist. LEXIS 153207, *29

basement. Genuine issues of material fact [*30] remain
as to the other claims, including the other claims for
declaratory relief. Unitrin's Motion for Default Judgment,
ECF 60, and its Motion to Strike, ECF 66, will also be
denied. Count III of PennyMac's Counterclaim will be
dismissed without prejudice for lack of subject matter
jurisdiction. A separate Order follows, which will include
information about a scheduling conference to discuss
the remaining proceedings in this litigation.

Dated: August 24, 2020

/s/ Stephanie A. Gallagher

United States District Judge


ORDER

For the reasons stated in the accompanying
memorandum opinion, it is this 24th day of August,
2020, ORDERED that Plaintiff's Motion for Summary
Judgment, ECF 59, is DENIED as to all counts.
Plaintiff's Motion for Default Judgment, ECF 60, and its
Motion to Strike, ECF 66, are both DENIED.
Defendant's Motion for Partial Summary Judgment, ECF
61, will be GRANTED in part as to Count I, and DENIED
with respect to all other counts. Count III of Defendant's
Counterclaim      will   be     DISMISSED       WITHOUT
PREJUDICE. Defendant is GRANTED thirty (30) days
within which to seek leave to amend its Counterclaim to
remedy the deficiencies in the claim dismissed, should it
so choose.

A telephonic [*31] scheduling conference will be held
on Wednesday, September 2, 2020 at 11 a.m., and
the parties should be prepared to address scheduling
issues, including whether there is consent to referral to
a United States Magistrate Judge for a settlement
conference. Chambers staff will circulate the conference
call dial-in information.

/s/ Stephanie A. Gallagher

United States District Judge


  End of Document




                                                 Christopher Martin
